Citation Nr: 1218277	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-38 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for muscle tension headaches, secondary to service-connected TMJ disease, right jaw tumor residuals.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for sinusitis, allergies and hay fever, secondary to service-connected TMJ disease, right jaw tumor residuals.
  
3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a back disability, secondary to service-connected TMJ disease, right jaw tumor residuals.  

4.  Entitlement to an effective date prior to December 29, 1978, for the award of service connection for right 5th cranial nerve numbness, right jaw tumor residual.  

5.  Entitlement to a temporary 100 percent disability rating based on surgical or hospital care for service-connected disability requiring convalescence for the one month period beginning October 5, 1972.

6.  Entitlement to an increased evaluation for temporomandibular joint (TMJ) disease, right jaw tumor residuals, currently rated as 20 percent disabling.

7.  Entitlement to service connection for muscle tension headaches, secondary to service-connected TMJ disease, right jaw tumor residuals.

8.  Entitlement to service connection for sinusitis, allergies and hay fever, secondary to service-connected TMJ disease, right jaw tumor residuals.  

9.  Entitlement to service connection for a back disability, secondary to service-connected TMJ disease, right jaw tumor residuals

10.  Entitlement to service connection for TMJ disease, left side, secondary to service-connected TMJ disease, right jaw tumor residuals.  

11.  Entitlement to service connection for a neck disability, secondary to service-connected TMJ disease, right jaw tumor residuals.  

12.  Entitlement to service connection for right ear disability, secondary to service-connected TMJ disease, right jaw tumor residuals.  

13.  Entitlement to service connection for left ear disability including otitis media, secondary to service-connected TMJ disease, right jaw tumor residuals.  

14.  Entitlement to a total disability rating based on individual unemployability due to the disability (TDIU).


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decisions of August 2005 and March 2007.  

The issues of entitlement an increased evaluation for TMJ disease, right jaw tumor residuals, as well as entitlement to service connection for TMJ of the left jaw, neck disability, right ear disability, left ear disability to include otitis media, muscle tension headaches, sinusitis, allergies and hay fever and a back disability, all as secondary to service-connected TMJ right jaw tumor residuals, and TDIU, are addressed in the REMAND that follows the ORDER section of the decision.


FINDINGS OF FACT

1.  In a February 1998 rating decision, service connection for sinusitis, allergies and hay fever was denied, based on a finding that new and material evidence had not been presented to reopen a claim denied in an October 1972 rating decision; the Veteran did not perfect an appeal. 

2.  In a February 1998 rating decision, service connection for a back disability was denied, based on a finding that new and material evidence had not been presented to reopen a claim denied in a May 1980 rating decision; the Veteran did not perfect an appeal in regard to the decision.

3.  Service connection for muscle tension headache disability was denied in an April 2000 Board decision.

4.  Evidence received since the February 1998 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claims for service connection for sinusitis, allergies and hay fever and back disability.

5.  Evidence received since the April 2000 Board decision is not cumulative or redundant of the evidence previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claim for service connection for muscle tension headache disability.

6.  The Veteran's original claim for service connection for right jaw TMJ disability, later interpreted as encompassing a claim for service connection for right 5th cranial nerve numbness, right jaw tumor residual, was received by VA on December 29, 1978, more than one year following his separation from active service. 

7.  There was no claim for service connection for right 5th cranial nerve numbness, right jaw tumor residual received prior to December 29, 1978, and there is no record of the Veteran having dental surgery or jaw tumor removal at the Little Rock VA Medical Center (VAMC) in 1972.

8.  The Veteran did not require convalescence for a service-connected disability for the one month period beginning October 5, 1972.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for muscle tension headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  New and material evidence has been received to reopen the claim for service connection for sinusitis, allergies and hay fever.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

3.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

4.  The criteria for an effective date earlier than December 29, 1978, for the grant of service connection for right 5th cranial nerve numbness, right jaw tumor residual, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.158, 3.400 (2011). 

5.  The criteria for a temporary total rating for convalescence for the one month period beginning October 5, 1972, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice by letter mailed in December 2006, prior to the initial adjudication of the claims.  As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim for service connection which led to the grant of service connection. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  In this regard, as explained in further detail below, the Veteran has asserted VA dental treatment for a right jaw tumor in 1972.  The RO made reasonable efforts to obtain these records but was unsuccessful and a formal finding of unavailability was issued in November 2011.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and not prejudicial to the Veteran.  With respect to the Veteran's claims to reopen, these claims are being reopened herein and development of those claims on the merits will be addressed in the Remand following this decision.  


Claims to reopen previously disallowed claims for service connection
for muscle tension headaches, sinusitis, allergy and hay fever, and back disability

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 6 (1996). 

In an April 2000 Board decision, service connection for muscle tension headaches because the disability was not shown in service and current muscle tension headaches related to service were not shown.  It was noted that headaches were related to psychological problems.  In an unappealed rating decision dated in February 1998, the RO found no new and material evidence to reopen the claim previously denied in an October 1972 rating decision, because the disabilities were not shown to be related to service.  Service connection for a back disability was denied in the February 1998 rating decision based on a finding that new and material evidence had not been received to reopen the claim previously denied in May 1980.  It was noted that the records did not show back disability in service or prior to 1980.  

The subsequently received evidence includes VA treatment records showing treatment for the alleged disabilities as well as medical literature from the Veteran in support of his assertion that the disabilities may be causally related to his service-connected TMJ disability.  He has submitted a letter from Dr. J. dated in June 2006 noting that he has had reported headaches, sinus issues, and back problems since he has had his TMJ tumor removed.  VA treatment records also document complaints of and treatment for these alleged disabilities.  The Veteran has urged that he feels that these problems have been present since he injured his right jaw.  

The medical evidence showing the presence of the claimed disabilities and the Veteran's assertions concerning a continuity of symptomatology since tumor removal are not cumulative or redundant of the evidence previously of record and they specifically address the bases of the prior denials, a connection between the current disabilities and service or service-connected disability.  Moreover, they are sufficient to establish a reasonable possibility of substantiating the claims.  Therefore, the evidence is new and material.  Accordingly, reopening of the claims is in order.


Earlier effective date for service connection 
for right 5th cranial nerve numbness, right jaw tumor residual

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The record shows that the Veteran filed a claim for service connection for right jaw TMJ injury on December 29, 1978.  This claim was eventually granted by the Board in August 2005.  Thereafter, also in August 2005, the RO effectuated the decision, assigning service connection for (1) TMJ disease, right jaw tumor residuals, and (2) right 5th cranial nerve numbness, right jaw tumor residual, effective December 29, 1978.  The Veteran was informed of this decision in December 2005.  Thereafter, the Veteran expressed disagreement with the effective date assigned for his right 5th cranial nerve numbness, right jaw tumor residual in an October 2006 statement.  

The Veteran urges that he was treated by a Dr. L., a contract VA doctor, for right TMJ tumor removal in 1972.  He cites to a report from another dentist, T.S., D.D.S., received at VA in January 2003, which relates that the Veteran told this dentist in 1999 that he had weak muscles on the ride side of his jaw ever since Dr. L. removed a tumor in 1972.  

In a July 2011 statement, the Veteran alleged that he filed a claim in 1975 related to his tumor removal, right jaw, through the VA dental clinic.  He noted that Dr. Lord performed the operation.  Nevertheless, the claims folder does not show such a claim.  

To the extent that the Veteran has alleged that he filed a prior claim for service connection for his right jaw disability, his contentions are not supported by the record.  In this regard, the record contains the Veteran's initial claims made in 1972 for hemorrhoids, vision problems, nervous disorder, right knee condition, and left thigh muscle pull.  He later filed claims for service connection for gonorrhea, stomach trouble, pulled muscles in his back, urinary tract infection, and skin problems.  While filing claims in 1972 for numerous conditions on two different occasions, none of the Veteran's documented communications to VA during this time include a claim related to TMJ, the jaw or 5th cranial nerve.  Furthermore, report of VA examination for other disabilities in July 1972 does not mention TMJ, the jaw or 5th cranial nerve.  In light of the foregoing, the Board finds the Veteran's contentions with regard to a prior claim for benefits is not credible and the Board places more weight on the documented claims submitted by the Veteran which do not show an intent to file a claim for service connection for right jaw disability.  

Recent attempts to locate records of VA dental treatment for the Veteran yielded no results.  The Veteran was informed of this result.  In a report of contact dated in November 2011, the Veteran stated he does not have any records of any treatment.  In November 2011, a formal finding of unavailability of dental records for the period from January 1972 through December 1974 was made by the RO.  

The Board has no reason to doubt that the Veteran was underwent surgery on his jaw in 1972.  In certain circumstances, a report of examination or hospitalization, which meets certain requirements, will be accepted as an informal claim for benefits if the report relates to a disability, which may establish entitlement. 38 C.F.R. § 3.157(a); see also 38 C.F.R. § 3.155(c).  Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed, receipt of VA medical records or private medical records may be accepted as an informal claim under limited circumstances.  See 38 C.F.R. § 3.157(b).   In this case, the Veteran had no previously filed a claim for service connection for his right jaw disability.  Accordingly, the provisions of 38 C.F.R. § 3.157(b) pertaining to VA medical records would not be applicable, even if such records were associated with the claims folder. 

Under the applicable criteria, the earliest possible effective date for the grant of service connection for the Veteran's right 5th cranial nerve numbness, right jaw tumor residual is the date of receipt of his claim, December 29, 1978.  This date is the currently assigned effective date.  

While the Board understands that the Veteran seeks an effective from 1972, under the criteria governing awards of service connection, the effective date of an award of service connection based on a claim received more than one year after a Veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the case at hand, the Veteran was separated from active service in October 1971 and he filed his initial claim for service connection for TMJ-related issues on December 29, 1978.  Following full development, these established facts are uncontroverted.  There is no earlier claim, either formal or informal.  The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to December 29, 1978, for service connection for right 5th cranial nerve numbness, right jaw tumor residual. 


Temporary 100 percent disability rating 
for the one month period beginning October 5, 1972

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e). An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.

At the time in question, the Veteran urges he was being treated for his right jaw tumor removal.  This disability is service-connected, with an effective date noted elsewhere in this decision of December 1978.  Thus, as he had no established service connection for this disability at the time of his treatment in 1972, a temporary total rating is not warranted.  

While service connection for varicose veins (rated as noncompensable) was in effect in 1972, there is no indication that the Veteran was hospitalized for his varicose veins disability during the period in question (October 1972).    

In conclusion, the evidence of record does not satisfy the threshold legal eligibility requirements for the benefits sought on appeal.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Consequently, the benefits sought on appeal are denied. 


ORDER

New and material evidence having been received, reopening of the claim for service connection for muscle tension headaches is granted. 

New and material evidence having been received, reopening of the claim for service connection for sinusitis, allergies and hay fever is granted.

New and material evidence having been received, reopening of the claim for service connection for back disability is granted.

Entitlement to an effective date prior to December 29, 1978, for the award of service connection for right 5th cranial nerve numbness, right jaw tumor residual is denied.

A temporary 100 percent disability rating based on surgical or hospital care for service-connected disability requiring convalescence for the one month period beginning October 5, 1972, is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

As to the claim for an increased rating for TMJ right jaw tumor residuals, currently rated as 20 percent disabling, the Board notes that there has not been a VA examination conducted during the time the matter has been pending.  Under the circumstances, the Board finds that an examination to determine the current manifestations of this disability is in order.  

As to the claims of service connection for multiple disabilities as secondary to this disability, the Board notes that the Veteran has presented evidence of current disability and he has urged that these are due at least in part to the service-connected disability.  Medical literature suggests there may be a link, but the record is incomplete as it currently stands.  Therefore, the Board finds that examination is warranted in order to obtain medical opinions as to the likelihood that any of the current disabilities alleged are related to the service-connected TMJ right jaw tumor residuals.  The Veteran should be afforded a VA examination to determine etiology of the disorders for which he is seeking compensation.  See 38 U.S.C.A. § 5103A(d)(2). 

The Board notes that the Veteran essentially argues that he is unemployable due to his service-connected disabilities.  In May 2009, the U.S. Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  Thus, this issue must be remanded for further development by originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with 38 C.F.R. § 3.310(a) (2006) and Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran should also be provided appropriate notice in response to the claim of entitlement to a TDIU.

2.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent records, to include any pertinent VA medical records. 

3.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the current manifestations of his service-connected TMJ disease, right jaw tumor residuals.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The rationale for each opinion expressed must also be provided.  In addition, the physician should provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work, to include whether they are sufficient by themselves to render him unemployable.

4.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any TMJ left side, neck disability, right ear disability, left ear disability, muscle tension headaches, sinusitis, allergies and hay fever, and back disability present during the period of this claim.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any of these disabilities present during the period of this claim as to whether there is a 50 percent or better probability that the disability is (1) related to his active service, or (2) was either caused by or chronically worsened by his service-connected disabilities. 

The supporting rationale for all opinions expressed must be provided.  For the purposes of the opinion, the examiner should assume that the Veteran is a credible historian. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, the RO or the AMC should determine if further development is required before the Veteran's claim for a TDIU is decided.

6.  Then, the RO/AMC should readjudicate the Veteran's claims on a de novo basis.  The RO or AMC should also adjudicate the Veteran's claim for a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


